Exhibit 10.2

NON-COMPETITION AGREEMENT

(HEP)

This NON-COMPETITION AGREEMENT (this “Agreement”) is made and entered into as of
February 3, 2014, by and among Regency Energy Partners LP, a Delaware limited
partnership (“Regency”), Regency HEP LLC, a Delaware limited liability company
(“Regency Sub”) and Hoover Energy Partners LP (“HEP”).

RECITALS:

A. Contemporaneously with the execution and delivery hereof, Regency, Regency
Sub and HEP are closing the transactions contemplated by the Contribution
Agreement dated December 22, 2013 (the “Contribution Agreement”) pursuant to
which, subject to the terms thereof, HEP will contribute to Regency Sub all of
the membership interests in Hoover Energy Texas LLC, Hoover Energy Texas Crude
LLC, Hoover Pecos River Limited Partner LLC and Hoover Pecos River General
Partner LLC, all Texas limited liability companies (collectively, the “Hoover
LLCs”), and Regency Sub will accept all of the membership interests of the
Hoover LLCs.

B. HEP will receive significant benefits upon the closing of the Contribution
Agreement, including the consideration to be received by HEP pursuant to the
Contribution Agreement.

C. The Contribution Agreement requires HEP to enter into this Agreement with
Regency and Regency Sub as a condition precedent to the consummation of the
transactions contemplated thereby; this Agreement is a material inducement to
Regency and Regency Sub to enter into the Contribution Agreement and consummate
the transactions contemplated thereby; and Regency and Regency Sub would be
unwilling to enter into the Contribution Agreement and consummate such
transactions if HEP did not enter into this Agreement.

Accordingly, in consideration of the foregoing, the premises, the mutual
covenants and restrictions contained herein and in the Contribution Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Regency, Regency Sub and HEP hereby agree as follows:

1. Capitalized Terms. Except as otherwise specified in this Agreement, all
capitalized terms used but not otherwise defined herein, including in the
recitals hereto, shall have the meanings ascribed to such terms in the
Contribution Agreement.

2. Consideration. In consideration of HEP entering into and abiding by the terms
of this Agreement, Regency and Regency Sub agree, subject to the terms and
conditions set forth therein, to consummate the transactions contemplated in the
Contribution Agreement.

3. Covenant Not To Compete. HEP covenants and agrees with Regency and Regency
Sub that, effective as of the Closing Date and for a period of two (2) years
thereafter, without the consent of Regency, HEP will not, and will not permit
any of HEP’s Affiliates to, directly or indirectly, engage in oil and natural
gas gathering and transportation in Loving, Pecos,



--------------------------------------------------------------------------------

Reeves and Ward Counties in the State of Texas (such activities are referred to
collectively as the “Business”), or assist any Person to do the same. HEP
acknowledges and agrees that the words “directly or indirectly” include HEP or
any of HEP’s Affiliates competing individually or in partnership or jointly or
in conjunction with any Person or as principal, agent, lender, creditor,
advisor, consultant, owner, partner, independent contractor, shareholder or in
any manner whatsoever. As used herein, the term “Affiliate” of a Person means
trust, corporation, general partnership, limited partnership, limited liability
company or other entity controlled by, directly or indirectly, such person.
Control shall include being a manager, general partner, or similar position of
authority with respect to such entity, or ownership of 5% or more of the voting
equity interests in such entity.

4. Covenant Not to Solicit Employees. In addition, consistent with the
foregoing, HEP further agrees that that, effective as of the Closing Date and
for a period of one (1) year thereafter, HEP will not solicit or recruit for
employment any Person who was as of the date of the execution and delivery of
the Contribution Agreement or as of the Closing Date an employee of HEP or Staff
One HR, LLC or their respective Affiliates, to the extent such employee was
employed in the Business, or otherwise solicit or induce any such Person to
terminate his or her employment with the Hoover LLCs, Regency or its Affiliates
(provided that this sentence shall not prohibit placing advertisements in
publications of general circulation that solicit employment and that are not
specifically targeted to such persons and recruiting the persons who respond
thereto).

5. Reasonableness and Opportunity to Consult With Counsel. HEP acknowledges that
this covenant not to compete is being provided as an inducement to Regency and
Regency Sub to acquire all of the membership interests in the Hoover LLCs and
that this Agreement contains reasonable limitations as to time, geographical
area and scope of activity to be restrained that do not impose a greater
restraint than is necessary to protect the goodwill or other business interest
of Regency, Regency Sub and their Affiliates. The terms and scope of the
covenants contained in Sections 3 and 4 are considered by the parties hereto to
be (i) fair, reasonable and necessary for the protection of the legitimate
business interests of Regency, Regency Sub and their Affiliates and the conduct
of the Business, (ii) not injurious to the public and (iii) appropriate based on
the nature of the Business. Regency and HEP have been represented by counsel
throughout the negotiation of this Agreement (or have had the opportunity to be
represented by counsel) and have had the opportunity to consult with counsel
about every provision of this Agreement.

6. Equitable Relief. The parties mutually acknowledge and agree that if a
violation of any covenant contained in Section 3 or 4 occurs, such violation may
cause irreparable injury to Regency or its Affiliates and the remedy at law for
any such violation will be inadequate. HEP agrees that, upon any breach or
anticipated breach by HEP (or its Affiliates) of any of such sections, Regency
and its Affiliates will be entitled to appropriate equitable relief, including
but not limited to a temporary restraining order or a preliminary injunction.
Such equitable relief will be in addition to any damages to which Regency and
its Affiliates may be entitled. The provisions of Sections 3 and 4 of this
Agreement will survive the execution and delivery of this Agreement pursuant to
the terms of each such Section. Nothing in this provision or this Agreement will
limit any rights or remedies otherwise available to Regency and its Affiliates
under federal, state or local law.

 

2



--------------------------------------------------------------------------------

7. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of this
Agreement. If any provision of this Agreement shall, for any reason, be judged
by any court of competent jurisdiction to be invalid or unenforceable, such
judgment shall not affect, impair or invalidate the remainder of this Agreement
but shall be confined in its operation to the provision of this Agreement
directly involved in the controversy in which such judgment shall have been
rendered and shall apply only to the individual Shareholder directly involved in
the controversy in which such judgment shall have been rendered. If the
provisions of this Agreement should ever be deemed to exceed the time or
geographic limitations permitted by applicable laws, then such provision shall
be reformed to the maximum time or geographic limitations permitted by
applicable law.

8. Entire Agreement, Termination. This Agreement (including the recitals hereto)
together with the Contribution Agreement and the ancillary agreements
contemplated thereby, sets forth the entire Agreement and understanding of the
parties with respect to the subject matter hereof in respect of the transactions
contemplated by this Agreement, and supersedes all prior agreements,
arrangements and understandings relating to the specific subject matter of this
Agreement. This Agreement will terminate and be of no further force and effect
upon any termination of the Contribution Agreement before the Closing
thereunder.

9. Governing Law; Venue.

(a) This Agreement and all matters arising from or relating to this Agreement
shall be governed and construed in accordance with the substantive laws of the
State of Texas without reference to principles of conflicts of law.

(b) EACH PARTY HERETO HEREBY CONSENTS TO, AND CONFERS EXCLUSIVE JURISDICTION
UPON THE COURTS OF THE STATE OF TEXAS AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN HARRIS COUNTY, TEXAS, AND APPROPRIATE APPELLATE
COURTS THEREFROM, OVER ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREIN. EACH PARTY HERETO HEREBY WAIVES, AND
AGREES NOT TO ASSERT, AS A DEFENSE IN ANY SUCH ACTION THAT IT IS NOT SUBJECT TO
SUCH JURISDICTION OR THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE
IN THOSE COURTS OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY THOSE COURTS
OR THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION, THAT SUCH ACTION IS
BROUGHT IN AN INCONVENIENT FORUM, OR THAT THE VENUE OF SUCH ACTION IS IMPROPER.
SERVICE OF PROCESS IN ANY SUCH ACTION MAY BE SERVED ON ANY PARTY ANYWHERE IN THE
WORLD, WHETHER WITHIN OR WITHOUT THE STATE OF TEXAS, AS PROVIDED IN THIS
AGREEMENT.

 

3



--------------------------------------------------------------------------------

10. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder will
operate as a waiver thereof nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided herein will be
cumulative and not exclusive of any rights or remedies provided by law.

11. Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by either party to the other (herein collectively called
“Notice”) shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by certified mail,
postage prepaid and return receipt requested, or by electronic mail, as follows:

If to HEP, addressed to:

Hoover Energy Partners

Three Allen Center

333 Clay Street, Suite 3650

Houston, TX 77002

Attention: Richard A. Hoover

Email: rhoover@hooverenergy.com

with a copy to:

McGuireWoods LLP

600 Travis Street, Suite 7500

Houston, Texas 77002

Attention: David L. Ronn

E-mail: dronn@mcguirewoods.com

If to Regency, addressed to:

Regency Energy Partners LP

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention: Legal Department

E-mail: frances.kilborne@regencygas.com

with a copy to:

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Attention: Mark Young

E-mail: markyoung@akllp.com

 

4



--------------------------------------------------------------------------------

If to Regency Sub, addressed to:

Regency HEP LLC, c/o Regency Energy Partners LP

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention: Legal Department

E-mail: frances.kilborne@regencygas.com

with a copy to:

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Attention: Mark Young

E-mail: markyoung@akllp.com

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by electronic mail shall be effective upon
actual receipt if received during the recipient’s normal business hours, or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. Any party may change any address
to which Notice is to be given to it by giving Notice as provided above of such
change of address.

12. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and nothing herein expressed or implied will give or be construed
to give to any Person, other than the parties hereto, any legal or equitable
rights hereunder.

13. Violation. The failure of any party to seek redress for violation of or to
insist upon the strict performance of any covenant or condition of this
Agreement will not prevent a subsequent act which originally would have
constituted a violation from having the effect of an original violation. The
rights and remedies provided by this Agreement are cumulative and the use of any
one right or remedy by any party will not preclude or waive its right to use any
or all other remedies. Such rights and remedies are given in addition to any
other rights or remedies the parties may have by law, statute, ordinance or
otherwise.

14. Successors and Assigns. The provisions of this Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. No party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement (including any transfer by way
of merger or operation of law) without the consent of each other party hereto;
provided, however, that Regency and Regency Sub may assign their rights under
this Agreement to any of their respective Affiliates. Any assignment in
violation of the preceding sentence will be void ab initio.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

REGENCY ENERGY PARTNERS LP   By:   Regency GP LP, its general partner     By:  
Regency GP LLC, its general partner     By:  

/s/ Thomas E. Long

    Name:   Thomas E. Long     Title:   Chief Financial Officer and Executive
Vice President REGENCY HEP LLC   By:   Regency Gas Services LP, its sole member
    By:   Regency OLP GP LLC, its general partner     By:  

/s/ Thomas E. Long

    Name:   Thomas E. Long     Title:   Vice President HOOVER ENERGY PARTNERS LP
By:  

/s/ Richard A. Hoover

Name:   Richard A. Hoover Title:   President    

Signature Page to Non-Competition Agreement